Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and comments, filed September 17, 2021, have been fully considered by the examiner.  The following is a complete response to the September 17, 2021.
Information Disclosure Statement
The exceedingly large number of references filed with the September 17, 2021 Information Disclosure Statement have been given a cursory review by the examiner, similar to what would be afforded a classification search of the prior art.  Should there be any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for closer review by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beetel (2006/0273135) in view of the teaching of Hooven (5,383,880) and further in view of the teaching of Stern et al (5,443,463).
	Beetel discloses a surgical instrument comprising an elongate shaft (314 – figure 15, for example) and an end effector movable between an open configuration and a closed configuration, the end effector including a first jaw (322) having a longitudinal axis and an array of electrodes (360,362) along the longitudinal axis.  There is also a second jaw (320) with a tissue gap defined between the first and second jaws (Figure 16, for example).  The device includes a staple cartridge 322 comprising staples stored therein (para. [0101], for example) and a firing drive comprising a firing member (334) movable through a staple stroke to eject the staples.  See, for example, paragraph [0096-0097].  Beetel discloses a control system in communication with the electrodes to sense parameters (para. [0122]), but fails to expressly disclose the control system is in 
	Hooven discloses another stapling device that utilizes sensors to determine various parameters, including gap distance, and also discloses a control system that can automatically operate the drive mechanism based on the sensed parameters.  See, for example, column 2, line 49 to column 3, line 14.
	Regarding the location of the electrodes/sensors, Beetel fails to expressly disclose the exact location of the sensors (362) and only provides a cross-section view (e.g. Figure 16) which shows the sensors along the length of the jaw members.  It is impossible to determine if the sensors are only along one side of the jaw, or distributed on either side.  It is noted that Beetel provides a cutting member in the middle of the jaw member, so the sensors are at a minimum on one side of the jaw.  Stern et al disclose a similar clamping device having a cutting member extending through the jaws, and also provides sensors along the length of the jaw on opposite sides of the longitudinal axis of the jaw and on opposing sides of the cutting blade.  See, for example, Figures 2a and 2b.  Providing sensors on both sides of the cutting blade provides a more thorough sensing of tissue across the width of the tissue grasped by the jaw members.
	To have provided the Beetel device with a control system that communicates with the staple firing drive to actuate the stapling mechanism based on detected parameters of the system to ensure proper actuation of the stapling mechanism would have been an obvious modification for one of ordinary skill in the art given the teaching of Hooven.  To have further provided the Beetel device with sensors on either side of the cutting member to sense the full width of the tissue grasped by the jaw members 
	Regarding claims 18 and 19, Beetel discloses both sensing a tissue gap and a force imparted to tissue (paragraphs [0013-0014], for example).
	Regarding claim 20, Beetel discloses the device as addressed above and includes an array of sensing elements (360,362) as addressed previously.  Hooven discloses the relevant teaching of controlling the operation of the stapling drive based on sensed parameters as addressed above, and Stern et al disclose providing sensors on opposite sides of a longitudinal axis of the jaw member.
	Regarding claims 21 and 22, see discussion of claims 18 and 19 above.
	Regarding claim 23, Beetel discloses the device as addressed above, wherein tissue of a patient is positionable in the tissue gap in order to staple tissue.  Hooven discloses the relevant teaching of controlling the operation of the stapling drive based on sensed parameters as addressed above, and Stern et al disclose providing sensors on opposite sides of a longitudinal axis of the jaw member.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Stern et al reference has been applied to teach the use of sensors on opposite sides of a longitudinal axis of a jaw member to sense tissue conditions across 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 26, 2021